DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 
Status of Claims
3.	Claims 1-8 and 21-24 and 28-35 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-6, 8, 21, 24, 28-30, 32, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Joliveau (US 10,277,669) in view of Dhodapkar (US 2008/0320222).

Regarding Claims 1, 8 and 32, Joliveau discloses a node (see Fig. 1; such as an edge node 110) comprising one or more computer processors; and a non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computing device (e.g., see Fig. 2; Col 6 lines 19-32; such as executed by a processor of an edge server 125), cause the computing device to be operable for: 
receiving a second set of video files at the node, wherein the second set of video files are predicted in a prediction to be delivered by the node to a plurality of user accounts during a time period (see Col 8 lines 28-33; Col 4 lines 5-14, 19-25; such as edge server 125 may pre-cache various fragments of media content in anticipation that those fragments will be requested in the near future by devices that have communicated regarding their predictions to edge server); storing a third set of video files that have been requested by one or more clients at the node (see Col 8 lines 21-28; such as store the most recently requested fragments of media content in cache), the second set of video files is stored in a second portion of the storage that is not changed for the time period (the second set of video files is stored and is not changed during the near future as per prediction), and the third set of video files is stored in a third portion of the storage that is dynamically changed during the time period and have been requested by one or more clients at the node (see Col 9 lines 10-16; such as maintain or evict those segments have been requested by one or more clients based on the priority); receiving, by the node, a request for a video file from a client device (e.g., see Col 12 lines 9-13; such as receive a request for a fragment of media content); after receiving the second set of video files at the node, receiving, by the node, a request for a video file from a client device (a user will request a video file after the predicted video files is pre-cached); determining, by the node, whether the video file is stored in the second set of video files , or the third set of video files; when the video file is stored in the second set of video files and the third set of video files, sending, by the node, the video file from the second set of video files or the third set of video files (e.g., see Col 3 lines 15-26; Col 12 lines 14-19; sending to the client device if the requested fragment is available in the cache 130 including second set and third set files). 
Joliveau is not explicit about receiving a first set of video files at a node that delivers video files to client devices; wherein the first set of videos are stored in a first portion of the storage that is not changed for longer than the time period and are manually set, and determining delivery of the requested video file if the requested video file is stored in the first set of video files.
However, in an analogous art, Dhodapkar discloses, as in one embodiment, receiving a set of video files at a node that delivers video files to client devices; wherein the set of videos are stored in a portion of the storage that is not changed for longer than a time period and are manually set (e.g., see Para 23), and determining delivery of a requested video file if the requested video file is stored in the first set of video files (see Para 80; if cache period for the requested video file is not expired).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Joliveau to include receiving a first set of video files at a node that delivers video files to client devices; wherein the first set of videos are stored in a first portion of the storage that is not changed for longer than the time period and are manually set, and determining delivery of a requested video file if the requested video file is stored in the first set of video files, as taught by Dhodapkar to take advantage of different layers of caching technique to govern caching decisions so more efficient usage of cache space can be accomplished.

Regarding Claim 2, Joliveau in view of Dhodapkar would disclose and render the first set of video files is set on multiple nodes that deliver video files to client devices to be obvious (e.g., see Joliveau: Col 6 lines 33-45; such as set of video files can be set on multiple nodes that deliver video files to client devices; see Dhodapkar: Para 23; providing first set of video files such as files cached longer than a certain amount of time).

Regarding Claim 3, Dhodapkar would disclose and render the first set of video files are manually set (e.g., see Para 23; a certain period of time can be set manually).

Regarding Claim 4, Joliveau further discloses storing a video file in the third set of video files based on the video file being requested from another node (e.g., see Col 7 lines 12-18; such as edge server 125 can also receive additional information from other edge servers regarding other client devices and/or requests for media content).

Regarding Claim 5, Joliveau further discloses the second set of video files are updated upon expiration of the time period, and the updated second set of video files are predicted to be delivered by the node to a client device during a next time period (e.g., see Col 7 lines 45-49; such as update popular content based on time of day or the day of a week).

Regarding Claim 6, Joliveau further discloses the second set of video files are determined by predicting which client devices may access the second set of video files on the node during the time period (e.g., see Col 7 lines 45-49; such as based on time of day). 

Regarding Claim 21, Joliveau in view of Dhodapkar would disclose and render “the second set of video files include a video file that has not yet been offered for playback” to be obvious (see Joliveau: Col 5 lines 18-35; such as edge server can request content from original server that has not yet been offered for playback which may be interested to the users; Dhodapkar : Para 3; such as pre-cached may include video objects based on categorizations of the objects which has not yet been offered).

Regarding Claim 24, Joliveau would disclose and render “the second set of video files is stored at the node before the time period that is used in the prediction” to be obvious (see Col 5 lines 18-35; such as determine that the number of devices that are likely to request fragment 120d within the next 3 minutes is sufficiently great that it pre-caches fragment 120d by obtaining fragment 120d from origin server).

Regarding Claim 28, Joliveau discloses edge server can update its caching policy to indicate the increase in the number of devices that are likely to be interested in fragments and/or files during a particular period of time (see Col 5 lines 19-22); thus, it would be obvious to include removing the second set of video files based on the time period used in the prediction so as to dynamically adjust desired content allocation from time to time.

Regarding Claim 29, Joliveau discloses edge server can update its caching policy to indicate the increase in the number of devices that are likely to be interested in fragments and/or files during a particular period of time (see Col 5 lines 19-22); thus, it would be obvious to include after the time period, receiving an updated second set of video files that are predicted to be delivered by the node in a new time period so as to dynamically adjust desired content allocation from time to time.

Regarding Claim 30, Joliveau discloses edge server can also be configured to communicate, directly or indirectly, with other edge servers regarding server availability and/or quality of service. Edge server 125 can also receive additional information from other edge servers regarding other client devices and/or requests for media content. For example, the additional information can indicate the popularity of various media content items and/or the frequency of requests for various media content items during various times of the day (see Col 7 lines 8-18); Dhodapkar discloses a prediction is made as to how content-object classifications influence overall request probability, sequential request probability (e.g., whether a content object was requested prior to requesting other similar objects)... The prediction is further made in a geographically sensitive manner (see Para 3). Thus, Joliveau in view of Dhodapkar would render “the prediction is based on probabilities of which nodes may be used for each of the plurality of user accounts in the time period and probabilities of which video files may be accessed by each of the plurality of user accounts” to be obvious.

Regarding Claims 33 and 35, Joliveau would disclose and render when the video file is not stored in the first set of video files, the second set of video files, and the third set of files, sending, by the node, a request for the video file to another node to be obvious (see Col 1 lines 25-31; such as request from another server).



5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Joliveau (US 10,277,669) and Dhodapkar (US 2008/0320222) as applied to claim 1 above, and further in view of Lientz (US 2014/0095804).

Regarding Claim 7, Joliveau discloses a plurality of nodes delivery the video files to the client devices (see Col 7 lines 33-45), and the second set of video files are determined per node in the plurality of nodes based on predicting which client devices may access a respective second set of video files on a respective node during the time period (see Col 7 lines 40-49) but is not explicit about the first set of video files are the same across the plurality of nodes.
However, in an analogous art, Lientz discloses, as in one embodiment, that an edge server may cache the same content as other edge servers in the same PoP or may be configured to cache different content than the other edge servers in the same PoP (e.g., see Para 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Joliveau and Dhodapkar to include the first set of video files are the same across the plurality of nodes, as taught by Lientz so similar or common favorite content can be accommodated for sharing as deemed appropriate choice by the system.

6.	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Joliveau (US 10,277,669) and Dhodapkar (US 2008/0320222) as applied to claim 1 above, and further in view of Bause et al (US 2012/0030209).

Regarding Claim 22, Joliveau and Dhodapkar are silent about removing a duplicate copy of a video in one of the first set of video files, the second set of video files, and the third set of video files.
However, in an analogous art, Bause discloses, as in one embodiment, the system may assist in identifying and removing redundant copies of files (by recognizing incoming files as already existing in the system), thus reducing storage needs (e.g., see Para 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Joliveau and Dhodapkar to include removing a duplicate copy of a video in one of the first set of video files, the second set of video files, and the third set of video files as taught by Bause so more storage space can be available for more newer content.

Regarding Claim 23, Joliveau discloses caching logic 226 of edge server 125 may pre-cache various fragments of media content in anticipation that those fragments will be requested in the near future by devices that have communicated regarding their predictions to edge server 125, choose to evict other fragments from cache 130, or retain various fragments in cache 130 that it might otherwise have evicted. Caching logic 226 may also update the caching policies implemented by caching logic 226 as communications are received from client devices. For example, caching logic 226 may update the caching policies that govern eviction, retention, and/or pre-caching of fragments based, at least in part, upon the number of client devices that have indicated that they are likely to be interested in a particular file or fragment, time periods during which the client devices are likely to request the particular file or fragment…(see Col 8 lines 21-52); Joliveau in view of Dhodapkar would render “determining which of the first set of set of video files and the second set of set of video files and the third set of files to keep the copy of the video” to be obvious.

Allowable Subject Matter
7.	Claims 30, 31 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-8 and 21-24 and 28-35 have been considered but are moot in view of new grounds of rejection.

Conclusion
9.	Claims 1-8, 21-24 and 28-29, 32-33 and 35 are rejected.
	Claims 30-31 and 34 are objected.

Correspondence Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426